IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0735
                             Filed January 24, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MALEEK PRINCE JOHNSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert J. Blink,

Judge.



      Maleek Johnson appeals the sentence imposed upon his guilty plea to

second-degree robbery. AFFIRMED.




      Andrea M. Flanagan of Flanagan Law Group, P.L.L.C., Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.




      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                          2


MULLINS, Judge.

       Maleek Johnson appeals the sentence imposed upon his guilty plea to

second-degree robbery. He contends the district court abused its sentencing

discretion by failing to consider all available sentencing options. Specifically, he

argues the court only considered a mandatory minimum sentence of seventy

percent and did not consider the option of imposing only a fifty percent

mandatory minimum. See Iowa Code § 902.12(3) (2017).

       The State initially charged Johnson with first-degree robbery.         A plea

agreement was reached under which Johnson would plead guilty to the lesser-

included offense of second-degree robbery. At the plea hearing, the State noted

for the record that “[t]he plea agreement encompasses the mandatory ten-year

prison sentence on robbery in the second degree, with a mandatory minimum 70

percent being imposed, as agreed to between the parties.” Both Johnson and

his counsel stated on the record their agreement to the terms. Johnson pled

guilty to the charge and the court accepted his plea.            At the subsequent

sentencing hearing, the State reiterated the terms of the plea agreement and

defense counsel requested the court “to impose the agreed-upon sanction.” The

court stated its decision to honor the plea agreement and sentenced Johnson to

a term of imprisonment not to exceed ten years with eligibility for parole after

service of seventy percent of the term.

       Where the district court simply approves a plea agreement and

incorporates it into the ultimate sentence, the sentence is “not the product of the

exercise of trial court discretion but of the process of giving effect to the parties’

agreement.” State v. Snyder, 336 N.W.2d 728, 729 (Iowa 1983). Where, as
                                        3


here, the parties agree on a particular matter, the court does not abuse its

discretion by honoring the agreement. Johnson cannot be heard on appeal to

complain about a sentence he unequivocally agreed to. See, e.g., Jasper v.

State, 477 N.W.2d 852, 856 (Iowa 1991) (noting a litigant “cannot deliberately act

so as to invite error and then object because the court has accepted the

invitation”); Odegard v. Gregerson, 12 N.W.2d 559, 562 (Iowa 1944) (same);

State v. Campbell, No. 16-0550, 2017 WL 2464070, at *9 (Iowa Ct. App. June 7,

2017) (same).

      We affirm Johnson’s sentence for second-degree robbery.

      AFFIRMED.